

Exhibit 10.2
AMENDMENT ONE TO THE
WHITNEY HOLDLING CORPORATION
RETIREMENT RESTORATION PLAN
 
Effective for Benefit Commencement Dates on or after December 1, 2008, Section
4.4, Form of Restoration Benefit, is amended in its entirety to read as follows:
 
4.4           Form of Restoration Benefit
 
A Participant's Restoration Benefit hereunder shall be payable in the form
designated by a Participant during his or her Retirement Election Period, from
among the following:
 
 
a.
Single Life Annuity - Equal monthly payments for the life of the Participant
with no period of guaranteed payment.

 
b.
Term Certain Annuity - Equal monthly payments for the life of the Participant,
with a period of 120 or 180 monthly guaranteed payments designated by the
Participant.   If both the Participant and the Participant’s Beneficiary die
before all of the guaranteed monthly payments have been made, the remaining
monthly payments will be paid to the contingent Beneficiary designated by the
Participant.

 
c.
Joint and Survivor Annuity - Equal monthly benefits payable for the life of the
Participant and the Participant's Beneficiary, with 100%, 75% or 50% of the
amount of the monthly payments made during the life of the Participant paid to
the Participant’s Beneficiary after the Participant’s death.

 
 d.
Joint and 100% Survivor Annuity with Guaranteed Payments - Equal monthly
benefits payable for the life of a Participant with 100% of the amount of the
monthly payment made during the life of the Participant paid to the
Participant's Beneficiary after the Participant's death, with a period of 120
monthly payments, measured from the Participant's Benefit Commencement Date
guaranteed. If both the Participant and the Participant’s Beneficiary die before
all of the guaranteed monthly payments have been made, the remaining monthly
payments will be paid to the contingent Beneficiary designated by the
Participant.

 
If no designation is made, benefits hereunder shall be paid (a) in the form of a
joint and 100% survivor annuity (if a Participant is married as of his or her
Benefit Commencement Date), or (b) in the form of a single life annuity (if a
Participant is not married as of his or her Benefit Commencement Date).  For
purposes of this Plan, a Participant’s right to a series of annuity payments is
treated as the right to separately identified payments.
---------------
 
The Corporation has adopted this Amendment on the date shown below, but
effective as of the date set forth above.
 
 
WHITNEY HOLDING CORPORATION

Date:  June 24, 2009                                        By: /s/ Paul D.
Bergeron
                                                                            
Paul D. Bergeron
                                                                            
Senior Vice President, Director of HR
